— Appeal by defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered December 12, 1988, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s present contention, the trial court did not err in denying his request for a justification charge. Consideration of the trial record in the light most favorable to the defendant (see, People v Padgett, 60 NY2d 142) demonstrates that there was no reasonable view of the evidence which would support that defense (see, e.g., People v Reynoso, 73 NY2d 816; People v Watts, 57 NY2d 299).
The defendant has failed to preserve for appellate review his claim that alleged prosecutorial misconduct deprived him of a fair trial (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818). In any event, the prosecutor’s remarks in summation constituted a fair response to the defense counsel’s closing statement (see, e.g., People v Crawford, 130 AD2d 678), and "did not exceed the broad bounds of rhetorical comment permissible in closing argument” (People v Galloway, 54 NY2d 396, 399).
We have considered the defendant’s remaining contentions and find them to be without merit. Spatt, J. P., Sullivan, Harwood and Balletta, JJ., concur.